Case 1:20-mj-00067-GRJ Document 1 Filed 09/11/20 Page 1of1

AO 91 (Rev. [H11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

 

 

 

United States of America ) , ,
, ) 2 7G
MOHAMED FATHY SULIMAN caseNo. |
} . .
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant-in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 12, 2014 and June 14, 2014 __ in the county of Alachua in the
Northern District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U,S.C, §2339B Attempt To Provide Material Suppert To A

Designated Foreign Terrorist Organization

This criminal complaint is based on these facts:

See attached affidavit of Federal Bureau of Invesiigation Special Agent R. David Collins, which is incorporated herein
by reference.

if Continued on the attached sheet.

LI Qs

Coniplainant’s signeitre

Special Agent R. David Collins, FBI

Printed name and title

Sworn to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone and email.
aI 2° 2020.09.11 11:34:46
vo -04'00'

Judge's signature.

Date:

 

City and state: Gainesville, Florida Gary R. Jones, United States Magistrate Judge

Printed name and title

 

 

 
